Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 2, 2018

                                          No. 04-18-00434-CR

                                     IN RE John C. DOMINGUEZ

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Patricia O. Alvarez, Justice

         On June 28, 2018, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at
a later date.

           It is so ORDERED on July 2, 2018.


                                                           _________________________________
                                                           Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2018.



                                                           ___________________________________
                                                           KEITH E. HOTTLE,
                                                           Clerk of Court




1
  This proceeding arises out of Cause No. 2013-CR3592, styled The State of Texas v. John C. Dominguez, pending
in the 226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.